Judgment, Supreme Court, New York County (Herbert Altman, J.), rendered January 20, 1989, convicting defendant, after a jury trial, of two counts of robbery in the first degree, two counts of robbery in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree and sentencing him, as a second violent felony offender, to concurrent indeterminate terms of imprisonment aggregating from 10 to 20 years, unanimously affirmed.
In this robbery of two complainants by defendant and two accomplices, defendant contends that an impermissible showup was conducted. At the time the identification was made, the officers did not know that a robbery had been committed and therefore the subsequent identification by witnesses who came over to the police car and identified defendant was spontaneous, and not police arranged.
Defendant’s argument that he should have been permitted to examine the identifying witness at the Wade hearing is without merit. Defendant never requested the identifying witness to be present at the first portion of the hearing dealing with the propriety of the pretrial viewing. Nor did defendant have standing to participate in the independent source hearing as to the codefendant. The court did not abuse its discretion by not requiring the victim to testify at the Wade hearing where the pretrial identification was shown not to be suggestive (People v Peterkin, 151 AD2d 407, affd 75 NY2d 985; People v Chipp, 75 NY2d 327, cert denied — US —, 112 L Ed 2d 70).
We have reviewed defendant’s remaining contentions and find them to be without merit. Concur—Murphy, P. J., Kupferman, Milonas, Rosenberger and Ellerin, JJ.